              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
    KEAH TINGLER,                   :
                          Plaintiff : No. 1:19-CV-1552
                                    :
                 v.                 : Judge Jones
                                    :
    COMMONWEALTH OF                 : Electronically Filed Document
    PENNSYLVANIA and                :
    PENNSYLVANIA STATE              : Complaint Filed 09/09/19
    SENATE,
                       Defendants :

      BRIEF IN SUPPORT OF MOTION TO DISMISS THE COMPLAINT

         The Plaintiff filed a Title VII lawsuit against the Commonwealth of

Pennsylvania and the Pennsylvania State Senate, based on the incorrect belief that

the Commonwealth of Pennsylvania was her employer. However, Plaintiff has

failed to effectuate proper service on the Commonwealth; as such, the case must be

dismissed against it.

                    PROCEDURAL AND FACTUAL HISTORY

         Plaintiff worked in the Security Office and Document Room for over

seventeen years. 1 Doc. 1, ¶¶ 15-16. She claims that her supervisor, a Justin

Ferrante, harassed her repeatedly. Id. at ¶ 17. Following her transfer to the

document room, she was subject to retaliation, which caused her to leave her

employment. Id. at ¶¶ 19-23. On September 9, 2019, the Plaintiff filed her


1
    Plaintiff alleges that she worked “for [both] Defendants.” Doc. 1, ¶ 15.
Complaint (Doc. 1), listing as Defendants the Pennsylvania State Senate and the

Commonwealth of Pennsylvania. Doc. 1-1. However, the attorney listed under

“Defendants” was Attorney Adam Santucci of McNees, Wallace, and Nurick, LLC

(id.), who does not represent the Commonwealth in this matter. Doc. 8. The

Plaintiff’s Summons refers the Court to the Complaint for Defendants’ names and

addresses (Doc. 2); the Complaint lists the Commonwealth’s address as 89e

Capitol East Wing in Harrisburg, which appears to be the same address as that

listed for the Senate. See Doc. 1, Caption. The Pennsylvania Office of Attorney

General received a copy of the Plaintiff’s Complaint on November 4, 2019. See

Exhibit A.

                            QUESTION PRESENTED

1. Should the Plaintiff’s Complaint be dismissed against the Commonwealth of

Pennsylvania, as the Plaintiff has failed to properly serve it?

Suggested Answer: Yes.

                                   ARGUMENT

      Federal Rule of Civil Procedure 4 governs service of a complaint, with Rule

4(c)(1) noting, “A summons must be served with a copy of the complaint.” “[T]he

party asserting the validity of service bears the burden of proof on that issue.”

Grand Entertainment Group, Ltd., v. Star Media Sales, Inc., 988 F.2d 476, 488 (3d

Cir. 1993) (internal citation omitted). If a court determines that process has not



                                           2
been proper, the court may “either dismiss the plaintiff’s complaint for failure to

effect service or to simply quash service of process.” Umbenhauer v. Woog, 969

F.2d 25, 30 (3d Cir. 1992).

      To effectuate proper service on a state or local government, it must be

served by either “delivering a copy of the summons and of the complaint to its

chief executive officer” or by “serving a copy of each in the manner prescribed by

that state’s law for serving a summons or like process on such a defendant.” FED.

R. CIV.P. 4(j)(2). Furthermore, the Pennsylvania Rules of Civil Procedure indicate

that service of process upon the Commonwealth must “be made at the office of the

defendant and the office of the attorney general by handing a copy to the person in

charge thereof.” PA. R. CIV.P. 422(a) (emphasis added).

      In this case, the Plaintiff has failed to effectuate proper service. First, the

only record of service upon “the Commonwealth” appears to be a document

purporting to show that the Pennsylvania Office of Attorney General received a

copy of the summons on November 4, 2019. See Exhibit A. There is no indication

that the “chief executive officer” was delivered a copy of the summons or the

complaint, as required by FED. R. CIV.P. 4(j)(2). Second, there is no indication that

the Plaintiff made service “at the office of the defendant and the office of the

attorney general.” PA. R. CIV.P. 422(a) (emphasis added). Since the only evidence

is that the Pennsylvania Office of Attorney General received a copy of the



                                           3
summons and complaint, it thus follows that “the office of the defendant” could

not have been served simultaneously, unless the Plaintiff is claiming that the Office

of Attorney General and the Commonwealth are one and the same. But this

argument would be contradictory to the addresses listed on her own Complaint,

which sets forth the “Commonwealth’s” address as 89e Capitol East Wing in

Harrisburg, which is the same address as that listed for the Pennsylvania State

Senate. And there is no indication that she even served “the Commonwealth” at

this address, since there is no return of service on the docket. See Docket. Thus, the

Plaintiff has failed to effectuate proper service, and the Court should dismiss the

Commonwealth as a party to this case.

                                  CONCLUSION

      Because the Plaintiff has failed to effectuate proper service against the

Commonwealth of Pennsylvania, it should be dismissed from this action.

                                              Respectfully submitted,

                                              JOSH SHAPIRO
                                              Attorney General


                                        By:   s/ Caleb Curtis Enerson
                                              CALEB CURTIS ENERSON
Office of Attorney General                    Deputy Attorney General
15th Floor, Strawberry Square                 Attorney ID 313832
Harrisburg, PA 17120
Phone: (717) 705-5774                         KAREN M. ROMANO
                                              Chief Deputy Attorney General
cenerson@attorneygeneral.gov

                                          4
Date: December 18, 2019       Counsel for Defendant Commonwealth
                              of Pennsylvania




                          5
           IN THE UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
 KEAH TINGLER,                   :
                       Plaintiff : No. 1:19-CV-1552
                                 :
              v.                 : Judge Jones
                                 :
 COMMONWEALTH OF                 : Electronically Filed Document
 PENNSYLVANIA and                :
 PENNSYLVANIA STATE              : Complaint Filed 09/09/19
 SENATE,
                    Defendants :

                        CERTIFICATE OF SERVICE

      I hereby certify that on the 18th of December, 2019, I caused to be served a

true and correct copy of the foregoing document to the following via ECF:

 Wayne A. Ely, Esquire                        Adam L. Santucci, Esquire
 59 Andrea Drive                              McNees Wallace & Nurick LLC
 Richboro, PA 18954                           100 Pine Street
 wayne3236@gmail.com                          Harrisburg, PA 17101
 Counsel for Plaintiff                        asantucci@mcneeslaw.com
                                              Counsel for Defendant
                                              Pennsylvania State Senate

 Micah T. Saul, Esquire
 McNees Wallace & Nurick LLC
 570 Lausch Lane, Suite 200
 Lancaster, PA 17601
 msaul@mcneeslaw.com
 Counsel for Defendant Pennsylvania
 State Senate

                                       s/ Caleb Curtis Enerson
                                      CALEB CURTIS ENERSON
                                      Deputy Attorney General
